DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 06/18/2019.
Claims 1-7 are pending and have been examined.
Claims 1-7 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed on 06/19/2019, 07/30/2019, and 12/14/2020 have been received, entered into the record, and considered. See attached form PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-15 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-15 of copending Application No. 15/862,902 contain every element of claims 1-7 of the instant application and as such anticipates claims 1-7 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double patent anticipation rejection table:
Instant Application # 16/444,117
   Copending Application # 15/862,902
Claim 1:
A method, in a cognitive data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement an adaptive weighting system for similarity scores, the method comprising: 









selecting, in a random manner, a subset of entities from a first set of entities that have a known relationship;


combining the subset with a second set of entities that have an unknown relationship to the first set of entities;


determining at least two different measures of similarity between the first set and the combined second set for each entity in the second set;

comparing, for each entity in the second set, the at least two different 








combining the adaptive weighted measures of similarity to determine an aggregate adaptively weighted similarity score for the entity.

A system for adaptively weighting different types of similarity scores to generate an aggregate adaptively weighted similarity score, the system comprising at least one processor configured to: 
Claim 15:
A computer program product for adaptively weighting different types of similarity scores to generate an aggregate adaptively weighted similarity score, the computer program product comprising one or more computer 

select, in a random manner, one or more entities from a first set of entities that have a known relationship to form a subset of entities;  

combine the subset of entities from a first set of entities with a second set of entities that have an unknown relationship to the first set of entities to produce a combined set of entities;

determine at least two different measures of similarity between each entity in the combined set of entities and the first set of entities;

assign , for each entity in the combined set of entities, a weight 

combine the weighted measures of similarity for each entity of the combined set to determine an aggregate weighted similarity score for each entity of the combined set.

The method of claim 1, wherein the measures of similarity include two or more of a text-based similarity, a chemical similarity, and a drug similarity.
Claim 9:
The system of claim 8, wherein the measures of similarity include two or more from a group of a text-based 

The method of claim 1, wherein the adaptive weights assigned to the measures of similarity are normalized.
Claim 10:
The system of claim 8, wherein adaptive weights assigned to the measures of similarity are normalized.
Claim 4:
The method of claim 1, further comprising: determining whether the measures of similarity have converged; and


when the measures of similarity have not converged, generating additional subsets to be combined with the second set, and determining additional measures of similarity for the additional combined sets.
Claim 11:
The system of claim 8, wherein the at least one processor is further configured to: determine whether the measures of similarity have converged; and 

when the measures of similarity have not converged, generate additional subsets to be combined with the second set, and determine additional measures of similarity for the additional combined sets.
Claim 5:
The method of claim 1, further comprising: returning a ranked list of entities of the combined second set, in 

The system of claim 8, wherein the at least one processor is further configured to: return a ranked list of 

The method of claim 1, wherein assigning the weight adaptively to each measure of similarity based on the respective magnitude of the measure of similarity comprises: determining for two measures of similarity which measure of similarity has the highest respective magnitude among the measures of similarity and assigning a weight α to this measure of similarity, and assigning a weight of 1- α to the other measure of similarity.
Claim 13:
The system of claim 8, wherein at least one processor is further configured to assign, for each entity in the combined set of entities, the weight adaptively to each of the at least two different measures of similarity based on the respective magnitude of each measure of similarity by determining for two measures of similarity which measure of similarity has a highest respective magnitude among the two measures of similarity and assigning a weight α to this measure of similarity, and assigning a weight of 1- α to the other measure of similarity.
Claim 7:






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a mental process) without significantly more.

Analysis of claim 1:
Step 1: Statutory Category? (Is the claim(s) directed to a process, machine, manufacture, or composition of matter?) 
Yes. The claim recites a method; therefore, it falls into the statutory category of process.
Step 2A: Do the claim(s) recite(s) an abstract idea?
The claim recites selecting, in a random manner, a subset of entities from a first set of entities that have a known relationship; combining the subset with a second set of entities that have an unknown relationship to the first set of entities; determining at least two different measures of similarity between the first set and the combined second set for each entity in the second set; comparing, for each entity in the second set, the at least two different measures of similarity and assigning a weight adaptively to each measure of similarity based on the respective magnitude of the measure of similarity; and combining the adaptive weighted measures of similarity to determine an aggregate adaptively weighted similarity score for the entity.

2A Prong 1: The limitation of selecting, in a random manner, a subset of entities from a first set of entities that have a known relationship, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “select” in the context of this claim encompasses the user manually choose a few objects from a first group of objects that are related each other. Further, the claim recites the limitation of combining the subset with a second set of entities that have an unknown relationship to the first set of entities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “combine” in the context of this claim encompasses the user manually merge the objects from a second group that are not related to the first group. 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – at least one processor and at least one memory to perform all steps described above. The processor and the memory in this step is recited at a high-level of generality (i.e., as a generic processor and a memory performing a generic computer function of selecting a subset of data from two groups that have known and unknown relationship and calculate an aggregate weighted similarity score for the data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor and a memory to perform all the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thereby, a conclusion that all the steps and limitations of claim 1 is directed to an abstract idea. Therefore, claim 1 is not patent eligible.



Analysis of claim 2:
Claim 2 recites the measures of similarity include two or more of a text-based similarity, a chemical similarity, and a drug similarity.
2A Prong 1: The limitation of the measures of similarity include two or more of a text-based similarity, a chemical similarity, and a drug similarity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and nothing in the claim element precludes the step from practically being performed in the mind. For example, “the measures of similarity include” in the context of this claim encompasses the user manually determines the similarity score that belongs to text, chemical and drug similarity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 2 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 2 can be performed by human mind with pen and paper. Therefore, claim 2 is not patent eligible.

Analysis of claim 3:
Claim 3 recites the adaptive weights assigned to the measures of similarity are normalized.
2A Prong 1: The limitation of the adaptive weights assigned to the measures of similarity are normalized, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and nothing in the claim element precludes the step from practically being performed in the mind. For example, “the adaptive weights assigned to” in the context of this claim encompasses the user manually assigns the similarity score that are adapted and standardized. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 3 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 3 can be performed by human mind with pen and paper. Therefore, claim 3 is not patent eligible.

Analysis of claim 4:
Claim 4 recites determining whether the measures of similarity have converged; and when the measures of similarity have not converged, generating additional subsets to be combined with the second set, and determining additional measures of similarity for the additional combined sets.
2A Prong 1: The limitation of determining whether the measures of similarity have converged, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For 
Claim 4 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 4 can be performed by human mind with pen and paper. Therefore, claim 4 is not patent eligible.

Analysis of claim 5:
Claim 5 recites returning a ranked list of entities of the combined second set, in response to a query from a user, wherein the ranking reflects a likelihood of whether the entity shares the known relationship of the first set.
2A Prong 1: The limitation of returning a ranked list of entities of the combined second set, in response to a query from a user, wherein the ranking reflects a likelihood of whether the entity shares the known relationship of the first set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “returning a ranked list” in the context of this claim encompasses the user displays the list of objects in higher order that most likely have known relationship. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 5 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 5 can be performed by human mind with pen and paper. Therefore, claim 5 is not patent eligible.

Analysis of claim 6:
Claim 6 recites determining for two measures of similarity which measure of similarity has the highest respective magnitude among the measures of similarity and assigning a weight α to this measure of similarity, and assigning a weight of 1- α to the other measure of similarity.
2A Prong 1: The limitation of determining for two measures of similarity which measure of similarity has the highest respective magnitude among the measures of similarity and assigning a weight α to this measure of similarity, and assigning a weight of 1- α to the other measure of similarity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determine and assign” in the context of this claim encompasses the user uses a trivial mathematical formula to find the similarity score and two weights, and assign the two weights into respective measure of similarity. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 6 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 6 can be performed by human mind with pen and paper. Therefore, claim 6 is not patent eligible.

Analysis of claim 7:
Claim 7 recites assigning a weight in response to the respective magnitude of the measure of similarity, which is determined in part by the specific entities of the subset.
2A Prong 1: The limitation of assigning a weight in response to the respective magnitude of the measure of similarity, which is determined in part by the specific entities of the subset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “assign” in the context of this claim encompasses the user manually assigns the weight to corresponding scale of similarity score. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 7 does not include additional elements that integrate the judicial exception into a practical application and that are sufficient to amount to significantly more than the judicial exception because all of the limitations recited in claim 7 can be performed by human mind with pen and paper. Therefore, claim 7 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bendersky et al. (US 2017/0293696 A1) hereafter referred to as Bendersky, in view of Ronen et al. (US 2017/0255669 A1), hereafter referred to as Ronen, and further in view of Spriestersbach, Axel (EP 1840695 A2), hereafter referred to as Axel. 

Regarding claim 1, Bendersky teaches a method, in a cognitive data processing system comprising at least one processor and at least one memory, the at least one Bendersky: Paragraph [0003] “a computing system that includes a memory and at least one processor”. Paragraph [0046], “One or more processors 44 may implement functionality and/or execute instructions within ISS 14. For example, processors 44 on ISS 14 may receive and execute instructions stored by storage devices 48 that execute the functionality of modules 16 and 18. These instructions, when executed by processors 44, may cause ISS 14 to store information, within storage devices 48 during program execution”. Paragraph [0038], “determine a measure of similarity (e.g., a similarity score) between the entity of interest and a plurality of other entities, and may determine, based upon the determined measure of similarity): 
selecting, in a random manner, a subset of entities from a first set of entities that have a known relationship (Bendersky: Paragraph [0032], “receive an indication of an entity of interest from computing device 2, determine a ranking of one or more entities that are related to the entity of interest based at least in part on the level of relatedness of each of the one or more entities to the entity of interest, and communicate an indication of the one or more entities to computing device 2”);
combining the subset with a second set of entities that have an unknown relationship to the first set of entities (Bendersky: Figs. 3A-3B, Paragraph [0033], “features of two entities, and combining the measure of similarity between each feature type of the two entities…features of the feature type of the entity of interest and the features of the feature type of a target entity, and may combine the measure of similarity for each of the feature types of the entity to determine a measure of similarity between the entity of interest and the target entity”, the entity of interest is interpreted as the subset of entities from the first set of entities and target entity is interpreted as the second set of entities, the features of each feature type associated the entity of interest and the features of each feature type associated with the target entity have relationship that are unknown, and these features of both the entities of different feature type with yet unknown relationship will be used by the ranking module 18 to determine the measure of similarity between the features of the feature type of the entity of interest and the features of the feature type of a target entity, the ranking module 18 will combine the measure of similarity for each of the feature types of the entity to determine a measure of similarity between the entity of interest and the target entity);
determining at least two different measures of similarity between the first set and the combined second set for each entity in the second set (Bendersky: Paragraph [0033], “determine a measure of similarity between two entities based at least in part on measuring the similarity between features of two entities, and combining the measure of similarity between each feature type of the two entities”, two entities are representing as two data sets and similarity measures are determined at least in part for each data set means multiple similarity measures is determined for each data set, and combined them with another data set);
comparing, for each entity in the second set, the at least two different measures of similarity and assigning a weight adaptively to each measure of similarity based on the respective magnitude of the measure of similarity (Bendersky: Paragraph [0067], “one or more entities related to the particular entity may be an indication of the one or more entities that have a highest level of relatedness to the particular entity out of a set of entities stored in feature-entity data store 52A. If each entity in a set of entities each has an associated similarity score that indicates a level of relatedness between the respective entity and the particular entity, the one or more entities that are related to be the particular entity may be the one or more entities that have the highest similarity scores out of the set of entities with respect to the particular entity”, comparison is interpreted as analyze or measure, Bendersky Fig. 3C describes at least two similarity score for each entity and higher score indicates the higher level similarity); and
combining the adaptive weighted measures of similarity to determine an aggregate adaptively weighted similarity score for the entity (Bendersky: Paragraph [0073], “Ranking module 18 may perform the combiner technique to determine a similarity score … Based on the similarity score for each feature category between the source entity and the target entity, ranking module 18 may determine an overall similarity score between the source event and the target event as an aggregation of the similarity scores for each feature category”. Paragraph [0074], “the similarity score for source entity S and target entity T given feature category j may be denoted as rj. Ranking module 18 may combine the similarity scores for each of the feature categories of source entity S and target entity Tinto a single ranking list by Reciprocal Rank Fusion. Given target entity T is associated with a similarity score of TjS,T with respect to source entity S, the overall similarity score between source entity S and target 

    PNG
    media_image1.png
    60
    836
    media_image1.png
    Greyscale

of the feature categories and where K may be a large predefined constant that reduces the impact of high rankings giving by outlier rankers”, adaptively is interpreted as adjustable or changeable, the weight or magnitude or similarity score can be changed in every random selection of entity).

	Bendersky does not explicitly disclose:
	selecting, in a random manner, a subset of entities.
	However, Ronen teaches selecting, in a random manner, a subset of entities (Ronen: Paragraph [0083], “At 104, a subset of training entities is selected from entities of one or more datasets (e.g., dataset(s) 212 stored in storage unit 210. The subset may include data instances (each data instance including entities) selected from the dataset. The subset may include a portion of the data instances”. Paragraph [0084], “The subset may be randomly selected, for example, based on a random sample of entities”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of implementing an adaptive weighting system for similarity scores of Bendersky with selecting, in a random manner, a subset of entities of Ronen. One would be motivated to do so to reduce the size of the data sets from a large number of entities to improve computational performance of the computing unit (Ronen: Paragraph [0114]).

Bendersky in view of Ronen does not explicitly disclose:
a second set of entities that have an unknown relationship to the first set of entities.
	However, Axel teaches a second set of entities that have an unknown relationship to the first set of entities (Axel: Paragraph [0005], “a plurality of entities, the plurality of entities including a first set of entities that have each been associated with a respective context information item and a second set of entities that have each not been associated with a respective context information item”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of implementing an adaptive weighting system for similarity scores of Bendersky in view of Ronen with the second set of entities that have an unknown relationship to the first set of entities of Axel. One would be motivated to do so to identify the context information among entities and determine the association or relationship between two data sets to find the similarity metric of data points (Axel: Page 1-2).

	Regarding claim 4, Bendersky in view of Ronen in view of Axel teaches the method of claim 1 as cited above and Bendersky further teaches: 
further comprising: determining whether the measures of similarity have converged (Bendersky: Paragraph [0070], “combiner technique to determine a level relatedness between each entity of a set of entities stored in feature-entity data store 52A. For example, ranking module 18 may determine a level relatedness between each entity of a set of entities associated with the same geographic region or geographic location stored in feature-entity data store 52A”, here, convergence is interpreted as combine or merge or different things come together and use in the same infrastructure); and
when the measures of similarity have not converged, generating additional subsets to be combined with the second set, and determining additional measures of similarity for the additional combined sets (Bendersky: Paragraph [0070], “For a particular entity, which may be referred to as a source entity, ranking module 18 may determine the level of relatedness between the source entity and another entity, which may be referred to as a target entity, by determining the level of similarity of features of the same set of feature categories between the source entity and the target entity”, here, convergence is interpreted as combine or merge or different things come together and use in the same infrastructure, the measure of similarity is determined on a data set, subset, source data, target data whether the similarity value have come together or not; and make the subset or second set or additional set based on the convergence, and finally calculate the similarity score on combined data sets).

Regarding claim 5, Bendersky in view of Ronen in view of Axel teaches the method of claim 1 as cited above and Bendersky further teaches:
further comprising: returning a ranked list of entities of the combined second set, in response to a query from a user, wherein the ranking reflects a likelihood of whether the entity shares the known relationship of the first set (Bendersky: Paragraph [0013], “generate a ranked list of the plurality of entities based at least in part on the degree to which the entity relates to each of the plurality of entities”. Paragraph [0014], “generate a ranked list of one or more entities that are relevant to the query or entity and may communicate the ranked list of one or more entities to computing device 2. Computing device 2 may output, via user interface device 4, the ranked list of one or more entities for display to the user of computing device 2”, here, entity is interpreted as data set, when a ranked list is generated and returned, a user can combine any bipartite data set passing a query from user interface).

Regarding claim 6, Bendersky in view of Ronen in view of Axel teaches the method of claim 1 as cited above and Bendersky further teaches:
wherein assigning the weight adaptively to each measure of similarity based on the respective magnitude of the measure of similarity comprises: determining for two measures of similarity which measure of similarity has the highest respective magnitude among the measures of similarity and assigning a weight α to this measure of similarity, and assigning a weight of 1- α to the other measure of similarity (Bendersky: Paragraph [0105], “Ranking module 18 may perform label propagation over multiple iterations to associate a distribution of seed labels for each of nodes 84A-84F in the graph 80 as an optimal solution that minimizes an objective function. FIG. 3B shows a first iteration of label propagation over graph 80. As shown in FIG. 3B, after a first iteration of label propagation, ranking module 18 may associate distribution of labels 82A-82F with nodes 84A-84F, respectively. Ranking module 88 may also distribute labels 88A and 88B across graph 80 such that distribution of labels 82A-82F may include indications of one or both labels 88A and 88B. Each distribution of labels may include an indication of one or more related entities as well as an indication of the level of relatedness between the entity or feature represented by the node and each of the one or more related entities. For example, distribution of labels 82D associated with feature node 84D includes indications of entities Science Fiction Movies and Science Fiction Films, and includes an indication of the relatedness between those entities and the feature associated with feature node 84D on a 0 to 1.0 scale, where the larger the score indicates a higher level of similarity”. Paragraph [0106], “Ranking module 18 may further iterate performance of label propagation over graph 80. FIG. 3C shows a further iteration of label propagation over graph 80. As shown in FIG. 3C, after further iteration of field propagation, ranking module 18 may further modify the distribution of labels associated with one or more of nodes 84A-84F to determine a more optimized solution that minimizes an objective function over graph 80. For example, distribution of nodes 82C now includes indications of entities Science Fiction Movies and Science Fiction Films, and includes an indication of the relatedness between those entities and the feature associated with feature node 84D on a 0 to 1.0 scale, where the larger score indicates a higher level of similarity”, here, weight is defined as α for a measure of similarity and 1- α for the other measure of similarity, if α is 1 the 1- α is 0, which means the magnitude of the weight is defined between 0 and 1).

Regarding claim 7, Bendersky in view of Ronen in view of Axel teaches the method of claim 1 as cited above and Bendersky further teaches:
wherein assigning a weight adaptively to each measure of similarity comprises assigning a weight in response to the respective magnitude of the measure of similarity, which is determined in part by the specific entities of the subset (Bendersky: Paragraph [0067], “The ranking of one or more entities related to the particular entity may be an indication of the one or more entities that have a highest level of relatedness to the particular entity out of a set of entities stored in feature-entity data store 52A. If each entity in a set of entities each has an associated similarity score that indicates a level of relatedness between the respective entity and the particular entity, the one or more entities that are related to be the particular entity may be the one or more entities that have the highest similarity scores out of the set of entities with respect to the particular entity”. Paragraph [0098], “Ranking module 18 may perform unsupervised machine learning to perform the label propagation discussed herein. Specifically, given a feature-entity bipartite graph in which a plurality of entity nodes are connected to a plurality of feature nodes via edges having associated edge weights, where the plurality of entity nodes are seeded with a plurality of labels”, here, the measure of similarity is determined bipartite, which means being in two parts of data sets, so the measure of similarity is determined in part for set of entities or a subset of data).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bendersky in view of Ronen in view of Axel as applied to claim 1 as cited above, and further in view of Haque et al. (US 2011/0213567 A1), hereafter referred to as Haque.

Regarding claim 2, Bendersky in view of Ronen in view of Axel teaches the method of claim 1 as cited above and Bendersky further teaches:
wherein the measures of similarity include two or more of a text-based similarity, a chemical similarity, and a drug similarity (Bendersky: Paragraph [0038], “determine a measure of similarity (e.g., a similarity score)”. Paragraph [0029], “one or more features associated with the entity. Features associated with an entity may be contextual information that describes the associated entity. Features may include text, such as words, phrases”).

Bendersky in view of Ronen in view of Axel does not explicitly disclose:
a measure of similarity of a chemical similarity, and a drug similarity.
Haque teaches a measure of similarity of a chemical similarity, and a drug similarity (Haque: Paragraph [0030-0031], “methods and algorithms that implement linear algebraic techniques for rapidly estimating chemical similarities for several popular measures according to the present invention. One commonality among otherwise diverse techniques to calculate chemical similarity is that, regardless of the underlying method, similarities are often returned as a Tanimoto score”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the measure of similarity score of a text-based similarity of Bendersky in view of Ronen in view of Axel and incorporate the measure of similarity score of a chemical similarity of Haque and further include by replacing the chemical attribute/entity with a drug attribute/entity to measure of similarity score of a drug similarity. One would be motivated to do so to leverage the methods and algorithms that implement linear algebraic techniques for rapidly estimating chemical similarities for several popular measures that would eventually improve the performance of the processor and the computer readable storage medium (Haque: Paragraph [0030]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bendersky in view of Ronen in view of Axel as applied to claim 1 as cited above, and further in view of Nefedov et al. (US 2016/0350294 A1), hereafter referred to as Nefedov.

Bendersky in view of Ronen in view of Axel teaches the system of claim 1 as cited above and Bendersky further teaches:
wherein the adaptive weights assigned to the measures of similarity are normalized (Bendersky: Paragraph [0038], “determine a measure of similarity (e.g., a similarity score) between the entity of interest and a plurality of other entities, and may determine, based upon the determined measure of similarity”. Paragraph [0073], “Ranking module 18 may perform the combiner technique to determine a similarity score”, here, adaptively is interpreted as adjustable or changeable, the weight or magnitude or similarity score can be changed in every random selection of entity).

Bendersky in view of Ronen in view of Axel does not explicitly disclose:
the measures of similarity are normalized.
However, Nefedov teaches the measures of similarity are normalized (Nefedov: Paragraph [0016], “wherein one or more of the set of feature scores is normalized”. Paragraph [0010], “normalized similarity measure between sets of weighted items”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the measure of similarity score of Bendersky in view of Ronen in view of Axel and modify the measure of similarity as normalized of Nefedov. One would be motivated to do so to take into account weights associated with different hierarchical levels, build a relations graph and use network analysis to find peers and to map peers on a technology map, significantly (by several orders) reduce computation complexity compared to the standard similarity methods Nefedov: Paragraph [0010]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 7,472,121 B2 which describes document comparison using multiple similarity measures.
US 2019/0294667 A1 which describes verifying the Terms of Use for Access to a Service.
US 9,747,279 B2 which describes Context carryover in language understanding systems or methods.
US 10,713,321 B1 which describes efficient identification of anomalies in periodically collected data.
CA 2,764,496 A1 which describes Feature engineering and user behavior analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is 303-297-4302.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123